Citation Nr: 1219138	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  10-01 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs compensation benefits in the amount of $6,200.00.


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1990 to January 1994 and from April 1996 to March 2000. 

This matter is before the Board of Veterans Appeals (Board) from a July 2008 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The record does not contain the Veteran's claim for a waiver of overpayment, dated June 2008, which is referenced in the November 2009 Statement of the Case (SOC).  From the information in the file, it appears as though a temporary folder was created at the Philadelphia Regional Office and Insurance Center (RO&IC).  On remand, the AMC must contact the Philadelphia RO&IC to obtain a copy of the temporary folder and associate it with the claims file.

If the temporary file with the missing documentation is not located at the Philadelphia RO&IC, the AMC should pursue further development to find any missing documentation pertaining to the issue discussed herein.

Additionally, the Veteran indicated in an attachment to a VA Form 9, dated December 2009, that a new financial statement was attached.  He indicated that the prior financial statement was incorrect because he was heavily medicated at the  time that he completed it.  The AMC should request an updated financial statement from the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's temporary file from the Philadelphia RO&IC.  Any response should be documented.  If the missing January 2008 claim for waiver of overpayment is not located, the AMC should further develop the issue to obtain any relevant documentation.

2.  Request an updated financial statement from the Veteran.

3.  After completing any additional development deemed necessary, readjudicate the issue on appeal. If the determination remains adverse to the veteran, he should be furnished a Supplemental Statement of the Case and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


